                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-233-MOC-DCK

 SIEMENS POSTAL, PARCEL AND                               )
 AIRPORT LOGISTICS LLC,                                   )
                                                          )
                 Plaintiffs,                              )
                                                          )
     v.                                                   )   ORDER
                                                          )
 PTERIS GLOBAL (USA) INC., and                            )
 PTERIS GLOBAL LIMITED                                    )
 ,                                                        )
                                                          )
                 Defendants.                              )
                                                          )


          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 9) filed by T. Richmond McPherson III, concerning Brian C.

Riopelle on June 17, 2019. Brian C. Riopelle seeks to appear as counsel pro hac vice for Plaintiff.

Upon review and consideration of the motion, which was accompanied by submission of the

necessary fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 9) is GRANTED. Brian C. Riopelle

is hereby admitted pro hac vice to represent Plaintiff.

          SO ORDERED.

                                      Signed: June 17, 2019
